DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-5, 7, 8, 10-13, and 20-25 are pending in this application.  Claims 6, 9 and 14-19 have been cancelled.  Claims 1-5, 7, 8, 10-13, and 20-25 are rejected in this Office action.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-13, and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rajakari et al (WO 2007/060288), Rasholt et al (WO 2010/089381), Anttila et al (WO 2008/000913), Han et al (US 6416797), and Nielsen et al (WO 93/19610) in view of Schorsch (US 2004/0197450) for the reasons set forth in rejecting the claims in the last Office action.   

Rasholt et al (WO 2010/089381) disclose a method for preparing a drinking yogurt, wherein milk is standardized by mixing skimmed milk and 0.5% fat milk, the blend is homogenized at a pressure of 150 bar at 60 °C, the homogenized liquid is pasteurized at 95 °C for 5 minutes, followed by cooling, inoculation with Streptococcus thermophilus and Lactobacillus delbrueckii subsp, bulgaricus, addition of transglutaminase, heating at 43°C, and acidification to give a pH of 4.3. After adding sucrose, a further homogenization step is performed at 10, 50 or 150 bar, respectively, followed by bottling (see entire document, especially Example 10).   
Anttila et al (WO 2008/000913) disclose a method for preparing a yogurt, wherein milk is standardized, homogenized at 190 bar, cooled, fermented in the presence of transglutaminase and packaged (see entire document, especially Figure 1 and page 13-page 18).  
Han et al (US 6416797) disclose a process for making a "cream cheese", wherein a dairy liquid containing dairy proteins is treated with transglutaminase and a lactic acid producing culture, followed by homogenization, cooking and further homogenization to form a "cream cheese" having fat globules with an average diameter of 0.2 to 1 micrometers (see entire patent, especially claims 1-6). The product of Han et al is based on acidified milk and can therefore be considered as "sour milk". 
Nielsen et al (WO 93/19610) disclose a method wherein milk is heat-treated, cooled, and calcium, transglutaminase and yoghurt starter cultures are added.  After fermentation, the product is treated in a desk homogenizer at 350 bar (see entire document, especially Example 2). 
The claims differ as to the specific homogenization pressure.

Slight changes in the claimed process of claim 1 are defined which come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  The concept of milk standardization is conventional in the art. Consequently, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to use high pressure homogenization as taught by Schorsch in that of any of Rajakari et al (WO 2007/060288), Rasholt et al (WO 2010/089381), Anttila et al (WO 2008/000913), Han et al (US 6416797), and Nielsen et al (WO 93/19610) because the use of high pressure serves to improve texture.  In the absence of a showing to the contrary, Applicant is using known components and process steps for their art-recognized purpose to obtain no more than expected results.
All of the claim limitations have been considered.
Christensen et al (US2008/0187623) is cited to show the well-known viscosity of drinkable yogurt to be from 50-400 centipoise (see paragraph [0013]).  It is noted that this is equal to 50-400 mPas.
HighTech Europe is cited as of interest. 

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention provides for unexpected results.
Applicant has previously referred to Example 4 of the specification to support unexpected results. Example 4 is not commensurate in scope with the claims.  Claim 1 broadly recites 400-1000 bar 
The prior art teaches the claimed process steps and components.  In the absence of a showing of unexpected results, it is not seen how the claimed invention differs from the combined teachings of the prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
February 26, 2021